Citation Nr: 1733541	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disorder with pain, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for neck stiffness with pain. 

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis, right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978 and from May 4, 1991 to May 5, 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2011, the Veteran testified before a Decision Review Officer (DRO).  A copy of the hearing transcript is of record and has been reviewed.

The Veteran also initiated an appeal as to claims for service connection for a right knee medial meniscus tear with pain; nail fungus, bilateral feet; acid reflux; acute bronchitis (also claimed as pneumonia); sinusitis; and blurry vision, near and far, bilateral eyes.  However, these issues were withdrawn from appeal pre-certification in February 2011 and are not before the Board at the present time.

While the Veteran did not withdraw his claim for service connection for neck stiffness with pain (indeed, he listed that issue as being on appeal in the aforementioned February 2011 statement and referred to a claim for an "upper back condition" in a separate February 2011 statement), this issue was inexplicably excluded from an October 2015 Supplemental Statement of the Case (SSOC).  In reference to the low back disorder claim, the SSOC did generically address "back pain in service," and it is possible that the two issues may have been treated as merged together.  If that is in fact the case, the Board finds that it is more appropriate to split the issues for purposes of this decision on account of the different anatomical areas involved.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the claims for entitlement to service connection for a lower back disorder, to include DJD, neck stiffness with pain, and entitlement to an initial increased rating for ostearthritis, right hip, the Board notes that in a February 2013 Report of General Information, the RO requested that the Veteran's VA examinations be rescheduled.  From the claims file, it appears that this was never accomplished.  As a result, new VA examinations are necessary to determine the nature and etiology of the Veteran's lower back disorder and neck stiffness, as well as the current nature, extent and severity of his service-connected osteoarthritis, right hip.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his lower back, neck, and service-connected osteoarthritis, right hip.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for an appropriate VA spine examination to determine the etiology of any diagnosed low back disorder, to include DJD, and neck stiffness.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address the following questions:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disorder, to include DJD, had its onset in, or was otherwise related to his active service?

b. Whether it is at least as likely as not that the Veteran's neck stiffness had its onset in, or was otherwise related to his active service?

3. Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the nature, extent, and severity of his service-connected osteoarthritis, right hip.  The claims file and a copy of this remand decision should be made available to the examiner for review.  Any indicated tests should be accomplished, including MRIs (if feasible).  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.  

Specifically, the VA examiner's opinion should address the following:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is any ankylosis of the right hip, impairment of the thighs, or limitation of abduction.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right hip disability on his ordinary activity and his ability to procure and maintain employment.

4. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




